Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed December 9, 2021 has been entered.  Claims 1-20 are pending and are allowed for the reasons set forth below. Claims 8, 10, and 17 are amended according to the examiner’s amendment entered below.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Katz on March 15, 2022.

The application has been amended as follows: 
	8.	(Currently Amended) The computer implemented method of claim 1, wherein the first input and second input are input using a capacitive sensor. 

	10.	(Currently Amended) A computer implemented method for facilitating trading of a non-standardized data object being transacted by an electronic data transaction processing system, the computer implemented method comprising:	displaying, by a processor, an interactive graphical user interface rendered on a display coupled graphical user interface;	identifying, by the processor, a specification for the non-standardized data object, the specification describing a plurality of attributes associated with an electronic data transaction request message and the specification defining a plurality of possible combinations of the plurality of attributes, the value of the non-standardized data object being derived from the plurality of attributes, and the plurality of attributes including attributes for the non-standardized data object being different from price, wherein each combination of the plurality of combinations is indicative of a unique set of order parameters for the non-standardized data object;	presenting, by the processor, in the interactive graphical user interface, a digital dashboard, the digital dashboard comprising:		a plurality of graphical data objects for each of the plurality of attributes associated with the electronic data transaction request message, each graphical data object describing a price-attribute pair graph;		a graphical aggregation data object describing a price frontier graph based on the price-attribute pair graphs from the plurality of graphical data objects, the graphical aggregation data object representative of the plurality of possible combinations of the plurality of attributes;		a price-variable table translating the price frontier graph to a data set, and		a formula field indicative of the specification for the non-standardized data object,		wherein the price-attribute pair graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and		wherein the price-attribute pair graphs, the price-variable table, and the formula field are linked to each other;received via the graphical user interface;	generating, by the processor, an updated price frontier graph, price-variable table, and formula field for the non-standardized data object based on the adjusted one or more of the price-attribute pair graphs;	generating, by the processor, an electronic multi-dimensional data transaction request message as a function of the updated price frontier graph, the multi-dimensional data transaction request message formatted according to the specification and comprising a smaller data size than a total data size of a plurality of electronic request messages, each for a different one of the plurality of combinations of the first and second variables; and	transmitting, by the processor, the formatted electronic multi-dimensional data transaction request message to the data transaction processing system over a network in lieu of transmitting a plurality of electronic request messages, each for a different one of the plurality of combinations of the plurality of attributes, wherein less data is thereby transmitted over the network to the data transaction processing system.

	17.	(Currently Amended) A computer system for generating an electronic data transaction request message comprising a multi-dimensional order, the computer system comprising:	means for displaying, an interactive graphical user interface rendered on a display; 	means for receiving a first variable and a second variable as input from a user via first and second input controls presented via the interactive graphical user interface;	means for identifying a specification for a non-standardized data object, the specification describing parameters for a plurality of variables for the non-standardized data object, the plurality of variables for use in processing the multi-dimensional order and the specification defining a plurality of received via the interactive graphical user interface;	means for displaying the one or more price curve graphs in the interactive graphical user interface;	means for displaying a price-variable table translating the one or more price curve graphs to a data set in the interactive graphical user interface;	means for displaying a formula field indicative of the specification for the non-standardized data object in the interactive graphical user interface,		wherein the one or more price curve graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and		wherein the one or more price curve graphs, the price-variable table, and the formula field are linked to each other;	means for generating a price frontier graph, price-variable table, and formula field for the non-standardized data object as a function of the one or more price curve graphs, the price frontier graph representative of the plurality of possible combinations of the plurality of variables;	means for generating an electronic multi-dimensional data transaction request message as a function of the price frontier graph, the multi-dimensional data transaction request message formatted according to the specification and comprising a smaller data size than a total data size of a plurality of electronic request messages, each for a different one of the plurality of combinations of the first and second variables; and

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner’s Note: The “means for” language recited in claim 17 has been interpreted under 35 U.S.C. 112(f) because it meets the three-prong test as described above. However, the specification provides sufficient structure to perform the claimed function (See Figures 1 and 2 and Paragraphs 155-183). Therefore, claim 17 is definite under 35 U.S.C. 112(b).

Allowable Subject Matter
6.	The following is an examiner’s statement regarding reasons for allowance:

Rejections Regarding 35 U.S.C. 101
7.	Claims 1-20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.
	Claims 1-9 recite a computer implemented method for facilitating a multi-dimensional order (e.g. for a multi-attribute commodity) via an interactive graphical user interface. The computer-implemented method comprises steps for receiving user input regarding a plurality of variables associated with the multi-dimensional order and generating/transmitting a formatted multi-dimensional data transaction request message to a data transaction processing system. These limitations recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely facilitating a transaction between individuals. Additionally, these claims recite a process step for “identifying… a specification for a non-standardized data object.” This process step amounts to no more than merely identifying a plurality of variables associated with an order. Such a process could be performed in the human mind and, as a result, falls under the category of mental processes. Additionally, the claims recite a plurality of graphs and a “formula field” that are used to represent a data set corresponding to the multi-dimensional order. These limitations merely recite an abstract idea regarding mathematical concepts. 

generating, by the processor, a digital dashboard for the first variable and second variable; 
displaying, by the processor, in the interactive graphical user interface, the generated digital dashboard comprising: 
a plurality of graphical data objects for the first variable and the second variable associated with the multi-dimensional order, each graphical data object describing a price curve graph; 
a graphical aggregation data object describing a price frontier graph based on the price curve graphs from the plurality of graphical data objects, the graphical aggregation data object representative of the plurality of possible combinations of the first variable and the second variable; 2U.S. Pat. App. Ser. No. 16/235,549LSK Case No. 004672-18016A-US 
a price-variable table translating the price frontier graph to a data set; and 
a formula field indicative of the specification for the non-standardized data object, wherein the price curve graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and 
wherein the price curve graphs, the price-variable table, and the formula field are linked to each other. 
	These limitations recite an improvement to interface technology implemented in the field of exchange-traded securities and do not simply utilize generic interface technology to output/display data to a user. Rather, they describe a specific interface comprising multiple interactive elements which assist the user is efficiently submitting multi-dimensional orders. On page 19 of their remarks, the applicant argues, “the current claims are directed to an interactive graphical user interface which enables a user 

	Claims 10-16 recite a computer implemented method for facilitating a multi-dimensional order (e.g. for a multi-attribute commodity) via an interactive graphical user interface. The computer-implemented method comprises steps for receiving user input regarding a plurality of variables associated with the multi-dimensional order and generating/transmitting a formatted multi-dimensional data transaction request message to a data transaction processing system. These limitations recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely facilitating a transaction between individuals. Additionally, these claims recite a process step for “identifying… a specification for a non-standardized data object.” This process step amounts to no more than merely identifying a plurality of variables associated with an order. Such a process could be performed in the human mind and, as a result, falls under the category of mental processes. Additionally, the claims recite a plurality of graphs and a “formula field” that are used to represent a data set corresponding to the multi-dimensional order. These limitations merely recite an abstract idea regarding mathematical concepts.

presenting, by the processor, in the interactive graphical user interface, a digital dashboard, the digital dashboard comprising: 
a plurality of graphical data objects for each of the plurality of attributes associated with the electronic data transaction request message, each graphical data object describing a price-attribute pair graph; 
a graphical aggregation data object describing a price frontier graph based on the price-attribute pair graphs from the plurality of graphical data objects, the graphical aggregation data object representative of the plurality of possible combinations of the plurality of attributes; 
a price-variable table translating the price frontier graph to a data set, and a formula field indicative of the specification for the non-standardized object, 
wherein the price-attribute pair graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and 
wherein the price-attribute pair graphs, the price-variable table, and the formula field are linked to each other. 
	These limitations recite an improvement to interface technology implemented in the field of exchange-traded securities and do not simply utilize generic interface technology to output/display data to a user. Rather, they describe a specific interface comprising multiple interactive elements which assist the user is efficiently submitting multi-dimensional orders. On page 19 of their remarks, the applicant argues, “the current claims are directed to an interactive graphical user interface which enables a user to visually submit and transact different variations of a non-standardized data object using multi-

	Claims 17-20 recite a computer system for facilitating a multi-dimensional order (e.g. for a multi-attribute commodity) via an interactive graphical user interface. The computer comprises various means for receiving user input regarding a plurality of variables associated with the multi-dimensional order and generating/transmitting a formatted multi-dimensional data transaction request message to a data transaction processing system. These limitations recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely facilitating a transaction between individuals. Additionally, these claims recite a process step for “identifying a specification for a non-standardized data object.” This process step amounts to no more than merely identifying a plurality of variables associated with an order. Such a process could be performed in the human mind and, as a result, falls under the category of mental processes. Additionally, the claims recite a plurality of graphs and a “formula field” that are used to represent a data set corresponding to the multi-dimensional order. These limitations merely recite an abstract idea regarding mathematical concepts.
	Claim 17 recites limitations that are substantially similar to those recited in claim 1. Therefore, similarly to claim 1 described above, claim 17 recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 17 recites the following limitations: 
means for generating one or more price curve graphs for the plurality of variables as a function of a user input received via the interactive graphical user interface;	
means for displaying the one or more price curve graphs in the interactive graphical user interface;
means for displaying a price-variable table translating the one or more price curve graphs to a data set in the interactive graphical user interface;
means for displaying a formula field indicative of the specification for the non-standardized data object in the interactive graphical user interface,
wherein the one or more price curve graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and
wherein the one or more price curve graphs, the price-variable table, and the formula field are linked to each other;
means for generating a price frontier graph, price-variable table, and formula field for the non-standardized data object as a function of the one or more price curve graphs, the price frontier graph representative of the plurality of possible combinations of the plurality of variables. 
	These limitations recite an improvement to interface technology implemented in the field of exchange-traded securities and do not simply utilize generic interface technology to output/display data to a user. Rather, they describe a specific interface comprising multiple interactive elements which assist the user is efficiently submitting multi-dimensional orders. On page 19 of their remarks, the applicant argues, “the current claims are directed to an interactive graphical user interface which enables a user to visually submit and transact different variations of a non-standardized data object using multi-dimensional orders. The current claims are directed to the technical problem of being able to submit 

Rejections Regarding 35 U.S.C. 102/103
8.	Claims 1-20 are allowable over the prior art for the following reasons:
	The following limitations of claim 1 are not taught by the prior art:
the first variable and the second variable including an attribute of the non-standardized data object being different from price
displaying, by the processor, in the interactive graphical user interface, the generated digital dashboard comprising:
a price-variable table translating the price frontier graph to a data set; and 
a formula field indicative of the specification for the non-standardized data object, 
wherein the price curve graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and 
wherein the price curve graphs, the price-variable table, and the formula field are linked to each other.
	The prior art reference that is most closely related to the limitations recited above is Lupien (U.S. Patent No. 6098051). Lupien discloses a system/method for matching buy and sell orders across an exchange. The orders are entered in the form of a satisfaction density profile that represents a degree of 
	
	The following limitations of claim 10 are not taught by the prior art:
the plurality of attributes including attributes for the non-standardized data object being different from price;
presenting, by the processor, in the interactive graphical user interface, a digital dashboard, the digital dashboard comprising:
a price-variable table translating the price frontier graph to a data set, and	
a formula field indicative of the specification for the non-standardized data object,	
wherein the price-attribute pair graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and
wherein the price-attribute pair graphs, the price-variable table, and the formula field are linked to each other.
	Similarly to claim 1 described above, the prior art reference that is most closely related to the limitations recited above is Lupien (U.S. Patent No. 6098051). Lupien discloses a system/method for matching buy and sell orders across an exchange. The orders are entered in the form of a satisfaction 

	The following limitations of claim 17 are not taught by the prior art:
the plurality of variables including a plurality of attributes for the non-standardized data object being different from price;
means for displaying a price-variable table translating the one or more price curve graphs to a data set in the interactive graphical user interface;	
means for displaying a formula field indicative of the specification for the non-standardized data object in the interactive graphical user interface,	
wherein the one or more price curve graphs, the price-variable table, and the formula field are operative to be adjusted by the user via the interactive graphical user interface, and	
wherein the one or more price curve graphs, the price-variable table, and the formula field are linked to each other.
Lupien (U.S. Patent No. 6098051). Lupien discloses a system/method for matching buy and sell orders across an exchange. The orders are entered in the form of a satisfaction density profile that represents a degree of satisfaction to trade a particular instrument at various (price, quantity) combinations. Figure 2 shows an example interface for creating these satisfaction densities. However, Lupien does not explicitly disclose that the satisfaction density profile comprises a plurality of variables that are different from price. Rather, the system disclosed by Lupien merely matches orders based on price and quantity preferences entered by the user. Additionally, the interface disclosed by Lupien does not include the components listed above (e.g. a price-variable table and a formula field indicative of the specification, wherein the price curve graphs, the price-variable table, and the formula field are linked to each other). Therefore, for at least these reasons, claim 17 is allowable over the prior art. Since claims 18-20 include the respective limitations of claim 10, from which they depend, claims 18-20 are also allowable over the prior art.

Response to Arguments
9.	The arguments/remarks presented by the applicant on December 9, 2021 have been fully considered.
	On pages 15-17 of their remarks, the applicant argues that, “the claims describe a process using an interactive graphical user interface that cannot be performed in the human mind and is not a method of organizing human activity.” While the examiner agrees that the claims recite additional elements that integrate the abstract idea into a practical application, the claims also recite an abstract idea. The claims, at a high level, recite steps for receiving user input, generating a transaction request message, and transmitting the transaction request message to a data transaction processing system. Such limitations recite a commercial interaction, namely facilitating transactions between individuals. 
	On pages 17-27 of their remarks, the applicant presents several arguments stating that the abstract idea is integrated into a practical application. For example, on Pages 19 and 20 of their remarks, the applicant argues that, “the current claims solve the problem with a technical solution of an interactive graphical user interface which generates a single multi-dimensional data transaction request message using functions which define a set of values, as opposed to fixed, discrete values. The use of functions reduces computational resources required to both transmit and process multi-dimensional orders by reducing data size of transaction messages and complexity and simplifying the processing thereof.” The examiner notes that merely utilizing an equation to represent a larger set of data does not amount to an improvement to any technology. Rather, this is merely a feature of mathematical equations. In other words, although utilizing an equation to represent a set of data in a transaction request may provide benefits to the transaction process (i.e. reducing the data size of the transaction request), these benefits do not result from an improvement to any technology. Rather, these benefits simply result from applying basic mathematical concepts to the claimed process. Therefore, this concept, on its own, is not sufficient to overcome the requirements set forth under 35 U.S.C. 101.
	Additionally, on page 19 of their remarks, the applicant argues that, “the current claims are directed to an interactive graphical user interface which enables a user to visually submit and transact different variations of a non-standardized data object using multi-dimensional orders. The current claims are directed to the technical problem of being able to submit and transact complex non-standardized data objects having multiple value-attribute permutations.” The examiner has found this argument to be persuasive. As described above in the reasons for allowance, the implementation of this particular interface provides an improvement to technology that results in a more efficient process for 
	On pages 28-32 of their remarks, the applicant argues that, “However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submits that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception.” As stated above, the claims recite additional elements that integrate the abstract idea into a practical application under Step 2A, Prong 1. As a result, analysis of the claims under Step 2B is unnecessary. Therefore, applicant’s arguments are moot.

Citation of Pertinent Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Warsaw (U.S. Pre-Grant Publication No. 20050256799): Describes systems and methods for electronic trading.
Kedia (U.S. Pre-Grant Publication No. 20070005481): Describes a system and method for displaying on a graphical user interface at least one of stock and other equity type information for trade related actions by a user with an electronic exchange.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696